United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS               July 14, 2003

                                                                Charles R. Fulbruge III
                             FOR THE FIFTH CIRCUIT                      Clerk

                             ____________________

                                 No. 02-61035

                               Summary Calendar
                             ____________________

       GARY WAYNE CROUSE

              Petitioner

       v.

       UNITED STATES RAILROAD RETIREMENT BOARD

          Respondent
_________________________________________________________________

       Appeal from the United States Railroad Retirement Board

                          A 457-98-8792
_________________________________________________________________

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

       Petitioner, Gary Crouse, appeals the determination by the

railroad retirement board that he is not entitled to a disability

annuity under 45 U.S.C. § 231a(a)(1)(v) of the Railroad Retirement

Act.        Because   the   record   contains   substantial   evidence    that

Crouse’s conditions do not render him unable to engage in any

       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.


                                        1
regular employment within the meaning of 45 U.S.C. § 231a(a)(1)(v),

we affirm.

     Section 2(a)(1)(v) of the Railroad Retirement Act (the “Act”)

provides that an individual who has completed ten years of service

shall be entitled to an annuity, upon application, if a permanent

physical or mental condition renders him unable to engage in any

regular employment.      See 45 U.S.C. § 231a(a)(1)(v)(2000).            As set

forth in 20 C.F.R. § 220.100, to be entitled to an annuity, Crouse

had to demonstrate to the hearings officer that he was “disabled

for any regular employment.”

     After an independent and thorough review of the evidence

before him, the hearings officer found that Crouse’s claimed

physical and mental impairments (including anxiety, chronic fatigue

syndrome, stress-related disorders, heart problems, sleep apnea,

degenerative   disc     disease,     hepatitis   C   and   heart   and   liver

problems) did not render him unable to engage in any regular

employment, that is, none of his impairments considered alone nor

his impairments in combination significantly limit his physical or

mental   ability   to   do   basic   work   activities.      See   45    U.S.C.

§ 231a(a)(1)(v); see also 20 C.F.R. §§ 220.100.               In a detailed

order, the determination of the hearings officer was upheld by a

majority of the railroad retirement board (a three-member panel).

     Substantial evidence supports the board’s determination that

Crouse’s conditions do not render him unable to engage in any

regular employment within the meaning of § 231a(a)(1)(v). See Elzy

                                       2
v. R.R. Ret. Bd., 782 F.2d 1223, 1224 (5th Cir. 1986) (holding that

the board’s findings are “conclusive” if they are supported by

substantial evidence); Davis v. Schweiker, 641 F.2d 283, 285 (5th

Cir.   1981)    (describing         the    substantial      evidence       standard    as

requiring more than a mere scintilla of evidence but cautioning

against substituting our judgment for that of the board); see also

Richardson v. Perales, 402 U.S. 389, 401 (1971) (stating that

“substantial evidence” is evidence consisting of “such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion”). Crouse’s contention that the board’s determination

requires reversal because the board did not consider the side-

effects of his medication is belied by the opinion of the board,

which clearly considers this argument on the second page of the

opinion.       Crouse’s      only    other       contention   –    that    reversal    is

required because        the    board      did     not   consider    all    of   Crouse’s

ailments in the aggregate – lacks merit.                      It is clear from the

record (which includes the sixty-five page transcript of the

hearing before the hearings officer for the railroad retirement

board) that the board carefully analyzed the work of the hearings

officer,   who     thoroughly        reviewed       the   evidence    regarding       the

combination      of   Crouse’s       numerous       ailments.       In     addition    to

reviewing Crouse’s numerous medical records and examination reports

from Crouse’s treating physicians (including the statement from Dr.

Bonchak, one of Crouse’s treating physicians, as well as statements

and    notations      from    other       treating      physicians,       radiologists,

                                             3
chiropractors and a consulting physician), the hearings officer and

the board reviewed Crouse’s work history, Crouse’s record of daily

activities, and testimony from a vocational consultant and from

Crouse himself.    This record evidence abundantly supports the

board’s finding

     We AFFIRM.




                                4